On reargument of this appeal by leave of this court (30 A D 2d 937) consequent on the Court of Appeals remittitur for *528further proceedings in accordance with its opinion (21 N Y 2d 440; see, also, 22 N Y 2d 722), the judgment of the Supreme Court, New York County, entered November 28, 1966, is affirmed, with $50 costs and disbursements to respondent. The Court of Appeals held that plaintiff’s loss was an “ 'expense ’ to the bailee ‘ resulting and/or arising from, through or in connection with the [its] legal liability * * * in respect to * * * the property of others under [its] control * * * for which [it was] legally liable’.” (21 N Y 2d 440, 446) within the meaning of the policy of insurance. We heretofore held that in the light of the decision of the Court of Appeals, this court’s decision (28 A D 2d 839) rested solely on the law. (29 A D 2d 935). No new relevant questions of fact have been advanced. All questions of law have been decided by the Court of Appeals (21 N Y 2d 440). Concur — Botein, P. J., Stevens, Capozzoli, Rabin and McNally, JJ.